Title: John Quincy Adams to John Adams, 25 May 1784
From: Adams, John Quincy
To: Adams, John



Hond. Sir
London May 25th. 1784

Yesterday, I met Mr. Bridgen at the Coffee House; he told me he had a book for you, and this morning he sent it to my lodgings; Mr. Watson who leaves this place to morrow, has been so kind as to offer to take charge of any thing I wish to send, and will deliver you the volume, with this.
The Parliament have done nothing as yet, as all the time has been taken up, in swearing in the Members, which may take up some days more; but as soon as any thing worth while comes upon the Carpet, I shall endeavour to go and hear the debates as often as possible; I hope to get acquainted with some member, to introduce me; both Messrs. Hartley are left out. The Courts of Justice are I believe, not setting at present.
I believe I shall send off the trunk of books by the latter end of next this week. I shall either address them to Mr. Freeman, or to you at the Hague; however, when I send them, I will write you what measures, it will be necessary for you to take to get them. Mr. Smith wishes to have, a good impression of his family arms; and would be obliged to you if you would send one of the seal you have; inclosed in the first Letter you write to me.
Mr. Jay is I believe at Calais, waiting for a vessel which sailed two days agone from this Place, and will take him up at Dover; he left Paris the 15th. of this Month. Mr. Laurens sails in a few days for Boston. We have no late arrivals, but Callihan is expected every day.

Your dutiful Son
J.Q. Adams

